Petition for Writ of Mandamus Denied and Opinion filed February 28, 2003








Petition for Writ of Mandamus Denied and Opinion filed
February 28, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00237-CV
____________
 
IN RE KEVIN JOHNSON, C.R.N.A. and VINTA
J. REDDY, M.D., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 28, 2003, relators
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  Relators also
requested emergency relief.
We deny relator=s petition for writ of mandamus and
request for emergency relief.
 
 
PER CURIAM
 
 
Petition Denied
and Opinion filed February 28, 2003.
Panel consists of
Justices Anderson, Seymore, and Guzman.